TANEY, Circuit Justice.
The point raised in this case is one of great interest and importance. The only decisions which appear to have been made in reference to the liability of mail carriers to arrest are those reported in U. S. v. Barney [Case No. 14,525] and U. S. v. Hart [Id. 15,316].—the first given by Judge Winchester, in the United States district court for the Maryland district: the second. by Judge Washington, in the United States circuit court for the circuit of Pennsylvania. These decisions seem to some extent conflicting. Regarding them in this light, we feel it our duty to follow the views expressed by Judge Winchester, the very distinguished judge who presided in the district court of Maryland, and' who was therefore virtually our predecessor. We do not consider the warrant a justification to the officer. Yet the mere serving of the warrant would not render the party liable to an indictment under this law. But if. by serving the warrant, he detained the carrier, he would then be liable. We do not construe the term "wilfully'’ in the same sense as the traverser's counsel. If the traverser, by serving the warrant, detained the carrier, then he "wilfully" detained him in the sense that word is used in the ¡let of congress.
The juiy found a verdict of guilty, and the traverser was fined one dollar and costs.